              Case 4:20-cv-00335-SHR Document 5-2 Filed 08/06/20 Page 1 of 4


 1
     Brent P. Ray (pro hac vice forthcoming)
 2
     Andrew J. Chinsky (pro hac vice forthcoming)
     KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
 3   Chicago, Illinois 60654
     T: +1 312 995 6333
 4   F: +1 312 995 6330
     Email: bray@kslaw.com
 5          achinsky@kslaw.com
 6 Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
 7 PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
 8 Phoenix, AZ 85012-2788
     T: +1 602 351 8085
 9 F: +1 602 648 7085
   Email: dbarr@perkinscoie.com
10        jhowe@perkinscoie.com

11 Counsel for Plaintiffs and the Class

12
                                UNITED STATES DISTRICT COURT
13                                      DISTRICT OF ARIZONA
14    D.H., by and through his mother, Janice   )
      Hennessy-Waller; and John Doe, by his     )
15    guardian and next friend, Susan Doe, on   )   No.
      behalf of themselves and all others       )
16    similarly situated,                       )   DECLARATION OF TAMAR
                                                )   REED IN SUPPORT OF
17                        Plaintiffs,           )   PLAINTIFFS’ MOTION FOR
                                                )   PRELIMINARY INJUNCTION
18            vs.                               )
                                                )
19    Jami Snyder, Director of the Arizona      )
      Health Care Cost Containment System,      )
20    in her official capacity,                 )
                                                )
21                        Defendant.            )
                                                )
22

23

24

25

26

27

28




     37070399.v2
              Case 4:20-cv-00335-SHR Document 5-2 Filed 08/06/20 Page 2 of 4




 1
             I, Tamar Reed, hereby declare as follows:
 2
             1.    I am a child and family therapist at Casa de los Niños in Tucson, Arizona, and am
 3
     currently treating D.H., a plaintiff in the above-titled action.
 4
             2.    I make this declaration in support of Plaintiffs’ Motion for Preliminary Injunction.
 5
             Education and Experience
 6
             3.    I received a master’s degree of Science in Counseling and Clinical Mental Health
 7
     Counseling from Prescott College.
 8
             4.    I am a Licensed Professional Counselor. I work exclusively with preteens, teens,
 9
     and young adults. I specialize in working with LGBT young people as well as clients
10
     experiencing suicidal ideation, self-harming behaviors, and complex trauma.
11
             Assessment of D.H.
12
             5.    I started seeing D.H. in October 2016.          He was referred to me by another
13
     practitioner because of my expertise in working with transgender young people.
14
             6.    At the time I started seeing D.H. he had pervasive anxiety, chronic suicidal
15
     ideations and attempts, and related self-harm issues (including cutting, burning and hair-pulling).
16
     I also understood that he had recently come out as transgender.
17
             7.    My initial impressions of D.H. was that he was very dysregulated, highly anxious
18
     and defiant with his mother. I understood that he was refusing to go to school, and that he had
19
     also been hospitalized in the past. D.H. was diagnosed with gender dysphoria by his treating
20
     pediatrician, a diagnosis that I confirmed.
21
             8.    My treatment of D.H. focused on gender dysphoria, anxiety, trauma and
22
     oppositional disorder. I treated his gender dysphoria with behavioral therapy, identity and values
23
     regulation and attempting to improve his relationship with his mother. I met with D.H. every
24
     week for numerous months. Over that time, D.H. began his transition and his mental health
25
     improved significantly. The mental-health benefits of D.H.’s transition gave him the emotional
26
     energy to develop the tools he needed to continue working on improving his mental health.
27

28
                          DECLARATION OF TAMAR REED IN SUPPORT OF PLAINTIFFS’
                                 MOTION FOR PRELIMINARY INJUNCTION
                                                 -1-
     37070399.v2
              Case 4:20-cv-00335-SHR Document 5-2 Filed 08/06/20 Page 3 of 4




 1           9.    When D.H. started hormone treatment in November 2017, I saw a dramatic shift in
 2 his well-being. His chronic behaviors subsided significantly, but certain behaviors persisted.

 3 When his urges came back to engage in self-harm, they were specifically triggered by the sight

 4 of his chest. For example, when he was in the shower, and had no opportunity to cover himself.

 5           10.   The topic of surgery came up early in my conversations with D.H. Although the
 6 determination of whether surgery is medically necessary to treat a patient’s gender dysphoria is

 7 made by a medical professional, I am consulted in this process that treatment has a distinct mental

 8 health component Based on my professional experience working with transgender young people
 9 and my assessment of D.H., he met the criteria for a referral for male chest reconstruction surgery

10 under WPATH standards as early as April 2019. He is fully adjusted to living as male and exhibits

11 the psychological maturity and thoughtfulness necessary to provide independent and informed
12 consent to the procedure.

13           11.   After a break of several months in mid-2019, D.H. self-referred himself back to me
14 for further treatment in October 2019, ready to tackle other issues related to his gender dysphoria.

15 Since then, I have seen D.H. weekly. Our appointments became less frequent at the beginning of

16 the COVID-19 pandemic, but soon thereafter D.H. requested to return to our regular weekly

17 appointment, which I have conduct via telehealth.

18           12.   Not being able to undergo male chest reconstruction surgery would be a huge
19 setback for D.H., who has a lot of potential. D.H.’s chest would continue to be a persistent

20 obstacle to him being comfortable in his own body. It would prevent him from developing

21 healthy levels of self-esteem and confidence, which can have far-reaching implications for his

22 social and academic functioning as well as keeping him from participating in dance, an activity

23 that had a significant positive effect in his life.

24           13.   Without male chest reconstruction surgery, D.H.’s significant dysphoria will also
25 exacerbate his anxiety and psychological distress caused by prior trauma. The longer his

26 dysphoria and psychological distress persist, the more difficult it will be to treat those underlying
27 mental health conditions and trauma.

28
                          DECLARATION OF TAMAR REED IN SUPPORT OF PLAINTIFFS’
                                 MOTION FOR PRELIMINARY INJUNCTION
                                                 -2-
     37070399.v2
Case 4:20-cv-00335-SHR Document 5-2 Filed 08/06/20 Page 4 of 4
